IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-539-CR


SYLVESTER PEREZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0921867, HONORABLE BOB PERKINS, JUDGE PRESIDING
 



PER CURIAM
	Sylvester Perez seeks to appeal from a judgment of conviction for attempted
burglary of a habitation.  Tex. Penal Code Ann. § 15.01 (West 1989).  After accepting appellant's
plea of guilty and judicial confession, the district court found him guilty and assessed punishment
at imprisonment for two years.
	The transcript contains a written waiver of appeal signed by appellant, his attorney,
and the trial judge.  This document, which reflects a knowing and voluntary waiver of the right
to appeal, was signed on the day appellant was convicted and after sentence was imposed.
	A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976).  See also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);  Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the permission of the trial court to pursue this appeal.
	The appeal is dismissed.


[Before Justices Powers, Aboussie and B. A. Smith]
Dismissed
Filed:  December 23, 1992
[Do Not Publish]